Case 7:19-cr-00664-VB Document 10 Filed 09/16/19 Pagel-of1l -~- 7.
g court cxh |

UNITED STATES DISTRICT COURT

FOR THE

SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA:
v. i9 Cr. yd (ve )
BARBARA MEYZEN, a/k/a
"Bobbie Meyzen,"
Defendant
~ ee ee x

BARBARA MEYZEN, the above named defendant, who is
accused of violating Title 18, United States Code, Sections
1028A, 1341, 1341, 1029, 1001 and 157(7}, having been advised of
the nature of the charge and of her rights, hereby waives in
open court prosecution by indictment and consents that the

proceeding may be by information instead of indictment.

  

el for Defepdant

   

Dated: White Piains, New York
September /6, 2019

 
